Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 12, “determining SOH” should be --determining the SOH-- to avoid creating another antecedent basis.
In claim 8, line 16, “determine SOH” should be --determine the SOH-- to avoid creating another antecedent basis.
In claim 13, line 2, “signal \ have” should be --signal has-- to correct a typo.
In claim 15, line 13, “determining SOH” should be --determining the SOH-- to avoid creating another antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 20170331162 A1; hereinafter “Clarke”) in view of Li et al. (“Study and Realization on the Internal Impedance of Single Cell On-line Detector” Proceedings of the IEEE International Conference on Automation and Logistics Qingdao, China September 2008; hereinafter “Li”) and SANO (US 20160139207 A1).

	Regarding claim 1, Clarke teaches a method for determining State of Health (SOH) of a battery (i.e., “detecting when a battery has a low state of health”; see Abstract), the method comprising: 
applying a charging state of the battery that is being charged by a Constant Current (CC) or a Constant Voltage (CV) (i.e., “The charging characteristics of a battery charger may be configured to match the battery chemistry of the battery 104 to be charged. For example, lead-acid 
adding an AC current signal to the CC that is charging the battery to obtain a low frequency charging current, or adding an AC voltage signal to the CV, that is charging the battery to obtain a low frequency charging voltage (i.e., “send one or more small AC test signals to the battery 104 and to record the response, thereby calculating the impedance of the battery 104”; see [0090]); 
determining one or more parameters relating to the battery during the charging state of the battery (i.e., “record the response”; see [0090]; “the battery charger 100 can also measure, inter alia, the battery voltage of the battery 104 and/or the current through the battery 104”; see [0094]); 
calculating an internal impedance (i.e., “thereby calculating the impedance of the battery 104”; see [0090]) and measuring an Open Circuit Voltage (OCV) values based on the one or more parameters (i.e., “the battery charger 100 will measure the VOC of the battery 104”; see [0148]); and 
determining SOH of the battery based on the calculated internal impedance and the OCV values (i.e., “determine whether the battery has a low SoH”; see [0140]; “then the battery 104 is deemed to have a low SoH”; see [0148]).
Clarke does not explicitly discloses (see the underlined):
detecting a charging state of the battery that is being charged by a Constant Current (CC) or a Constant Voltage (CV).

Clarke does not explicitly discloses (see the underlined):
the AC current signal being a low frequency signal.
But Li teaches: 
using a low frequency AC injection method for measuring internal impedance of a battery (i.e., “An AC low frequency voltage signal is injected into the battery”; see p. 2719, col. 1, ¶ 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Clarke in view of Li to add a low frequency signal to the CC or CV, as claimed. The motivation would be to adjust the AC signal frequency to properly obtain the expected response.
Clarke does not explicitly discloses (see the underlined):
calculating an Open Circuit Voltage (OCV) values based on the one or more parameters.
But SANO teaches:
calculating an Open Circuit Voltage (OCV) values based on the one or more parameters (i.e., “calculates an open circuit voltage across the storage battery based on the measured close circuit voltage, the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Clarke in view of Li, further in view of SANO, to calculate an Open Circuit Voltage (OCV) values based on the one or more parameters, as claimed. The motivation would be to flexibly and quickly calculate the OCV, rather than measure the OCV in a maintain mode of the charging cycle (see Clarke, [0148]).

	Regarding claim 4, Clarke further teaches:
wherein the one or more parameters comprise at least one of current, voltage or temperature related to the battery (i.e., “the battery charger 100 can also measure, inter alia, the battery voltage of the battery 104 and/or the current through the battery 104”; see [0094]).

Regarding claim 5, Clarke further teaches:
wherein the charging state of the battery is at least one of a partial charge or a full charge (see FIG. 2).

Regarding claim 6, as a result of modification applied to claim 1 above, Clarke in view of Li and SANO further teaches:
wherein the low frequency current signal or the low frequency voltage signal has a frequency in a range of 1 hertz to 10 hertz (i.e., “the 

Regarding claim 7, as a result of modification applied to claim 1 above, Clarke in view of Li and SANO further teaches:
wherein the low frequency current signal or the low frequency voltage signal is a sine wave comprising positive values (i.e., “the digital synthesizing is adopted… the sine wave signal is generated after several circulations… The generated sine wave signal is coupled into the cell after filtered and amplified”; see Li, p. 2720, col. 1, section D; note that the positive values are obvious for a pulse signal).
Li does not use a square wave for the low frequency signal. However, it is well-known that a square wave is a variant for a sine wave for generating periodic pulse signals. It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the low frequency signal generator to output the low frequency current signal or the low frequency voltage signal as a square wave comprising positive values, as claimed. The motivation would be use a common type of waveform (such as a square wave) for the pulse signals to obtain expected periodic pulse signals.

Regarding claims 8 and 15, the claims recite the same substantive limitations as claim 1 in terms of the method involved and are rejected using the same teachings.  Note that the processor and memory are taught in Clarke (see Abstract, [0008]). The 

	Regarding claims 11 and 18, the claims recite the same substantive further limitations as claim 4 and are rejected using the same teachings. 

Regarding claims 12 and 19, the claims recite the same substantive further limitations as claim 5 and are rejected using the same teachings.

Regarding claim 13, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

Regarding claims 14 and 20, the claims recite the same substantive further limitations as claim 7 and are rejected using the same teachings.

4.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Li, and SANO, further in view of Tinnemeyer (US 20030204328 A1).

	Regarding claim 2, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Clarke does not explicitly discloses:
wherein the calculating the internal impedance and the OCV values comprises: 
determining a spectral magnitude and a phase of the low frequency charging current or the low frequency charging voltage by performing a frequency domain estimation; and 
calculating the internal impedance and the OCV values based on the spectral magnitude and the phase of the low frequency charging current or the low frequency charging voltage.
But Tinnemeyer teaches:
determining a spectral magnitude and a phase of the low frequency charging current or the low frequency charging voltage by performing a frequency domain estimation (i.e., “For each of the sampled current data and the sampled voltage data, the FFT computation produces two corresponding data arrays… the phase and magnitude of the voltage and current signals at the frequency of interest are extracted”; see [0055]-[0056]); and 
calculating the internal impedance 
Note that Tinnemeyer does not teach (see the underlined): calculating the OCV values based on the spectral magnitude and the phase of the low frequency charging current or the low frequency charging voltage. However, as a result of the modification claim 1 above, the OCV is calculated based in part on the internal impedance (see SANO, [0010]). Therefore, OCV can be calculated based on the spectral magnitude and the phase of the low frequency charging current or the low frequency charging voltage by calculating the internal impedance first.
Consequently, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Clarke in view of Li, and SANO, further in view of Tinnemeyer, to incorporate in the step of calculating the internal impedance and the OCV values to determining a spectral magnitude and a phase of the low frequency charging current or the low frequency charging voltage by performing a frequency domain estimation; and  calculating the internal impedance and the OCV values based on the spectral magnitude and the phase of the low frequency charging current or the low frequency charging voltage, as claimed. The motivation would be to help effectively determining the internal impedance from the measurement data. 

Regarding claims 9 and 16, the claims recite the same substantive further limitations as claim 2 and are rejected using the same teachings. 

Allowable Subject Matter
5.	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 10, and 17, the closest prior art of record fails to teach the features (claim 3 as a representative claim): “wherein the determining the SOH of the battery comprises: performing a coulomb count for collecting the OCV values at a plurality of time instances where the coulomb count increases by a predefined value, wherein the coulomb determining a delta OCV vector by computing a difference of each of the OCV values with the initial OCV value, and an average temperature corresponding to the OCV values; and determining the SOH of the battery based on the delta OCV vector and the average temperature using a machine learning model that is pre-trained using trial values,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan et al. (US 20060170397 A1) teaches a battery health monitor that operates as a battery-mountable full-spectrum alternating current (ac) impedance meter that facilitates monitoring a state-of-charge and a state-of-health of a battery, involving using a small-amplitude ac voltage source to perturb the electrochemical cell; and utilizing the response current’s magnitude and phase by fast Fourier transform techniques to ascertain the battery's impedance at a particular frequency so as to monitor the battery SOC and SOH. 
	Liu et al. (US 20200363476 A1) teaches a method of monitoring battery health, involving controlling a battery charger to supply a first AC signal as at least a part of the 
	LEE et al. (KR 20140084910 A) teaches a method for controlling the charging/discharging of a battery, involving calculating the phase and magnitude of the battery current and the phase and magnitude of the battery voltage using Fast Fourier Transform (FFT).
SERI et al. (JP H11204147 A) teaches a charging method of a nonaqueous secondary battery, involving controlling a constant charging current and voltage based on voltage and impedance thresholds.
Samittier Marti eta al. (US 6876174 B1) teaches a method for dynamic measurement of a state of health (SOH) of a battery, involving application of a first sinusoidal signal of prefixed frequency to the battery which generates an alternate voltage component superimposed over a direct voltage; eliminating a direct component of the response signal; applying a second periodic voltage signal with a frequency identical to that of said first signal and carrying out a synchronous detection of the alternate component generated by the application of said first signal to obtain the voltage proportional to the electrochemical impedance and evaluate the state of health and charge of the battery.
OSAKA et al. (US 20150303533 A1) teaches a method for evaluating a secondary battery, involving applying an alternating current signal having a measurement frequency of 0.5 mHz or more but less than 10 mHz, to the secondary battery at a measurement temperature, measuring an impedance of the secondary 
Porebski (US 20070046261 A1) teaches a method of monitoring at least one battery, injecting into the battery a low frequency current transient with precisely controlled current at a frequency of about 20 Hz to calculate a battery impedance.
CHOI et al. (US 20160349331 A1) teaches a charger having a battery diagnosis function, involving charging the battery using a constant-current and constant-voltage (CC/CV) charge method, and diagnosing a state-of-health of the battery through electrochemical impedance spectroscopy (EIS).
Huet (“A review of impedance measurements for determination of the state-of-charge or state-of-health of secondary batteries” Journal of Power Sources 70 (1998) 59-69) provides a detailed review of the applicability of impedance measurement as a test of state-of-charge or state-of-health of battery cells, involving the discussion of superimposing a sinusoidal current to a DC current; superimposing a sinusoidal voltage to a DC voltage at a frequency, so as to characterize the electrochemical impedance of a battery, which is a frequency-dependent complex number either by its real and imaginary parts, or by its modulus and its phase angle.
Huang et al. (“An Online Battery Impedance Measurement Method Using DC–DC Power Converter Control” IEEE TRANSACTIONS ON INDUSTRIAL ELECTRONICS, VOL. 61, NO. 11, NOVEMBER 2014) teaches an online impedance measurement method for electrochemical batteries, involving determining an ac impedance of the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN C KUAN/Primary Examiner, Art Unit 2857